El Juez Asociado Sr. Mac Leary,
emitió la siguiente opinión del Tribunal.
El reo en esta causa fué acusado ante el Tribunal de Distrito de Arecibo, de la seducción, bajo promesa de ma-trimonio, de Teresa González, cuya acusación negó; y en el juicio por jurado, de dicha causa, fué declarado culpable y sentenciado á la pena de tres años y seis meses de presidio, y multa de quinientos dollars. Contra esta sen-tencia ha interpuesto apelación ante este Tribunal, pre-sentando simplemente los apuntes que de dicha causa lia hecho el taquígrafo, y nada más, No aparece' en los autos ni siquiera una copia de la acusación, ni'un pliego de ex-cepciones, ni un escrito, señalando errores en el procedi-miento.
Los autos fueron remitidos al Eiscal, que en 27 de Diciembre último, presentó un informe por escrito, en que hizo una reseña de la causa, y alegó las razones por qué debía confirmarse la sentencia.
Se señaló el día 11 del presente mes para la vista de la causa, y en dicha fecha, el Letrado defensor del acusado compareció ante el Tribunal, y presentó un alegato fecha-do en 5 de Enero, y pronunció un informe oral en apoyo del mismo. Se han presentado, á favor del apelante, cua-tro puntos sostenidos por excepciones que fueron apunta-dos por el taquígrafo durante la'celebración del juicio de la causa, según consta de los autos de referencia. Estos puntos serán examinados por su orden.
Primero. Se hace la objeción de que el Juez senten-ciador desechó una pregunta que por el abogado del acu-sado fué dirigida á un testigo de descargo. La pregunta, *3y la resolución del Juez desechándola, constan en la pági-na-9 de los autos. La pregunta era como sigue: “¿Con qué motivo hubo los disgustos entre los dos, y por qué se retiró él de la casal” A primera vista podría parecer que esta pregunta era admisible; pero no consta nada en los autos respecto al motivo por que fué formulada, ni qué era lo que se intentó descubrir por medio de la mis-ma, ni qué relación tenía con la defensa de la causa del acusado; ni consta de los autos el motivo que impulsó al Juez sentenciador á desechar y excluir dicha pregunta. Los acontecimientos respecto á los cuales se examinó al testigo y el disgusto entre el hombre y la mujer de que se trata, habían tenido lugar mucho tiempo después de ha-berse cometido el delito, y aún parece que tuvieron lugar después del nacimiento del niño que fué el result'ado de las relaciones entre las partes én cuestión. Parece que el móvil más razonable por parte del acusado para procu-rar una contestación á la pregunta propuesta, fué el 'que alguna falta era de atribuirse á la mujer seducida, ó que con motivo de una conducta impropia ó indiscreta por parte de ella, el acusado se había negado á llevar á cabo su promesa de matrimonio y había dejado la casa. Pero se ha decidido que no constituye defensa contra tal acu-sación de seducción, el que después del acto criminal, el acusado se negó á cumplir su promesa á causa de la sub-siguiente conducta impropia ó indiscreta de la mujer, aunque tales hechos puedan tomarse en consideración por el Tribunal, al fijar la pena: State v. Bierce 27 Conn. 319; y, además, que la prueba por parte del Pueblo, que el acu-sado después de la seducción se negó á casarse con la de-mandante no tiene importancia. Cook v. People 2 Th. C. 404. Con respecto á este caso, se puede hacer referencia también, en general, á la causa del Estado contra Carrón, 18 Iowa 372, y á la misma causa relatada en 87 American Decisions 405, con una extensa nota anexa á la misma.
De estas autoridades resulta que las desavenencias que *4so susciten después de la consumación del delito, y la con-siguiente negativa del acusado á cumplir su promesa de matrimonio, no constituyen defensa contra la acusación de seducción, y por esta razón la resolución del Tribunal excluyendo la pregunta propuesta por el abogado del acu-sado, era correcta. •
Continuando el examen, resulta que el mismo testigo, Juan Torres, á repreguntas del Fiscal sobre el mismo asunto, declaró que sabía que hubo disgustos entre el acu-sado y su amante, Teresa González, y que el acusado dejó de ir á la casa de ella. Pero no sabía por qué el acusado suspendió sus visitas, y declaró que él no liabía presencia-do ninguno de dichos disgustos, y que sólo tenía conoci-miento de ellos porque visitaba frecuentemente la casa, y que sabía que tuvieron disgustos porque vió que. el acu-sado ya no iba á la casa, y que esto era la única prueba que tenía de dichos disgustos. Si estas declaraciones' del testigo eran ciertas, y es de presumirse que lo eran, el acusado no fue perjudicado por la resolución del Tribunal, porque en contestación á la pregunta que se le diri-jió, el testigo no hubiera podido declarar, conforme á la verdad, nada que hubiera sido’ en beneficio del 'acusado; y es un principio de ley bien establecido, que aún en los casos en que una resolución incidental del Tribunal sen-tenciador es errónea, tal resolución no es un motivo para la revocación de la sentencia, á menos que el acusado sea perjudicado por la misma.
Todas las pruebas, incluso las del mismo acusado, tien-den á demostrar que no hay duda de que se ha cometido el delito; ambas partes interesadas declararon que exis-tían íntimas relaciones entre ellos; que estaban compro-metidos para casarse, y que repetidas veces habían reali-zado actos carnales; que habían tenido un hijo que el acu-sado reconoce1 como suyo, y que su compromiso para ca-sarse, tenía la aprobación de la madre y del hermano de la mujer, cuyo padre ha fallecido. También resulta de las *5pruebas, que estas relaciones continuaron entre las partes durante cinco años, y que se aplazó la boda de tiempo en tiempo, con motivo de la pobreza del acusado, y porque después de haber sido nombrado para un puesto en la Po-licía, sus deberes lo llamaron á otros lugares lejos del de la residencia de la mujer ofendida.
Siendo éste el estado de los hechos, la declaración de Torres con respecto á los disgustos que existían entre las partes, y las razones que haya tenido el acusado para siis-pender sus visitas á la casa, aún en el caso de que hubiese sido tan completa y explícita como lo hubiese podido de-sear el abogado defensor del 'acusado, no hubiera tenido importancia.
La segunda objeción presentada por la defensa, contra la sentencia del Tribunal inferior, está basada en el hecho alegado por la misma, de que, en tanto que el Juez sen-tenciador permitió al Fiscal, leer al Jurado ciertos artí-culos del Código Penal, negó al abogado del acusado el derecho de leer el artículo 260 y el 261, considerándolos juntamente y comentando sobre ellos, según consta de los apuntes hechos por el taquígrafo durante la celebración del juicio, cuyos apuntes se hallan consignados en la pá-gina 10 de los autos. Esta objeción puede considerarse en unión con la cuarta-, que es, que el Tribunal sentencia-dor se negó á leer al Jurado, en las instrucciones que le dió, el artículo 260 del Código Penal. El Juez contesta á estas dos objeciones en las observaciones que hizo al ne-garse á instruir al Jurado en la forma en que se le supli-có. El dijo que el artículo 260 no tenía referencia á este caso, y que el delito de seducción podía cometerse con una mujer de cualquiera edad, con tal que concurriesen en él los demás requisitos del artículo 261; y que era cosa bien sabida que las limitaciones de la edad de la mujer, en el delito de seducción, carecían en absoluto de importancia. Un exámen de los dos artículos del Código Penal, Nos. 260 y 261, demostrará que.se refieren á delitos enteramen-*6te distintos; e] uno se refiere á la inducción de una mujer soltera, menor de 21 años, á entrar en una casa de mala fama ó de cita, para fines de prostitución; y el otro, á la seducción de una mujer soltera 'que antes había tenido la reputación de ser casta, sin referencia á su edad. El per-mitir al abogado defensor, leer al Jurado el artículo 260, ó el que el Juez lea el mismo artículo al Jurado, ó haga re-ferencia á él en sus instrucciones á dicho Jurado, no ten-dría otro efecto que el de confundir su ánimo, y de pre-sentarle cosas que no son del caso. Era el deber del Tribunal, dirijir la atención de dicho Jurado exclusivamente sobre la ley aplicable al caso, y al hacer esto, excluyó co-rrectamente de su consideración, toda referencia al artí-culo 260 del Código Penal.
Así es que las objeciones 2a. y 4a. presentadas por el abogado del acusado, no tienen una base legal en que fun-dar una sentencia revocatoria.
Queda la tercera objeción hecha por el abogado defen-sor de que el Tribunal permitió al Fiscal, en su informe-final, leer al Jurado, como parte de su discusión, un pá-rrafo de una de las cartas del acusado, que había sido pre-sentada y admitida como prueba en el juicio. La carta no aparece en los autos; y, en efecto, todas las pruebas docu-mentales han sido omitidas en los mismos; pero sí consta que la referida carta había sido admitida como prueba en la causa, y, según parece, sin ninguna objeción; y, siendo así, era perfectamente lícito que, ó el Fiscal ó el abogado defensor, al pronunciar sus informes, leyesen al Jurado la citada carta ó cualquiera parte de la misma. Este con-cepto le parece al abogado del acusado tan claro y justo, que lo omitió en su alegato, y no hay necesidad de hacer más referencia al mismo.
En la vista de la causa ante este Tribunal, el abogado del acusado presentó un certificado, expedido por el Se-cretario del Tribunal de Distrito, con el objeto de mostrar una copia del veredicto del Jurado, que es el mismo que *7se llalla consignado en la página 12 de los autos, con la ex-cepción de que después de los nombres de los jurados, aparecen las palabras: “Arecibo, Octubre 29 de 1904; el Jurado solicita clemencia para el acusado.”
Este documento propiamente no forma parte de los autos, en esta causa, aunque el Tribunal permitió que fuese unido provisionalmente al expediente. Pero aún en el caso de que hubiese sido debidamente incorporado en dichos autos, solamente demuestra una súplica de clemen-cia por parte del Jurado, que puede presumirse fue aten-dida por el Tribunal, al reducir la pena del máximum de cinco años de presidio, á tres y medio, y del máximum de la multa de cinco mil dollars, á quinientos dollars.
Resulta, pues, que no hay nada que demuestre que el Tribunal desatendió la solicitud de clemencia hecha por el Jurado, aunque era de su derecho desatenderla, si lo hubiese tenido por conveniente. No corresponde al deber del Jurado hacer una recomendación de clemencia, siendo su deber solamente declarar al acusado culpable ó no cul-joable; y el del Tribunal, fijar la pena. Los artículos 283, 320 y 321 del Código de ’Enjuiciamiento Criminal, regu-lan semejantes materias.
Tomando en consideración todos los autos, y repasando, cuidadosamente cada objeción, presentada en esta causa, haciendo caso omiso del hecho de que no se ha.formulado debidamente, ni unido á los autos,'unpliego de excepcio-nes, como debía haberse hecho, no hay nada que demues-tre que el Tribunal haya cometido error alguno en el jui-cio de la causa, ó al dictar sentencia en la misma; y por esta razón, la sentencia dictada por el Tribunal de Dis-trito de Arecibo, el día 4 de Noviembre de 1904, condenan-do al acusado á tres años y seis meses de trabajos forza-dos en el presidio, y al pago de una multa de quinientos dollars, debe confirmarse.

Confirmada.

*8J ueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Figueras y Wolf.